

116 HR 6981 IH: PPP Deadline Extension Adjustment for Loans Act
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6981IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Lamb (for himself, Mrs. Fletcher, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo extend the covered period for loan forgiveness and the rehiring period under the CARES Act, and for other purposes.1.Short titleThis Act may be cited as the PPP Deadline Extension Adjustment for Loans Act or the PPP DEAL Act.2.Extension of loan forgiveness period and rehiring period under CARES ActSection 1106 of the CARES Act (Public Law 116–136) is amended—(1)in subsection (a)(3), by striking 8-week and inserting 16-week; and(2)in subsection (d)(5)(B), by striking June 30, 2020 each place that term appears and inserting the date that is 16 weeks after the date of the origination of the covered loan.